Citation Nr: 0817785	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-32 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand injury with fracture of the right index finger and 
scarring of the middle, ring, and index fingers. 

2.  Entitlement to service connection for a neck disorder. 

3.  Entitlement to service connection for a back disorder. 

4.  Entitlement to service connection for a right leg 
disorder. 

5.  Entitlement to service connection for a left leg 
disorder. 

6.  Entitlement to service connection for a right thumb 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2004 rating 
decision, by the Fort Harrison, Montana, Regional Office 
(RO), which denied the veteran's claims of entitlement to 
service connection for residuals of a right hand injury with 
fracture of the right index finger and scarring of the 
middle, ring, and index fingers; service connection for a 
neck disorder; service connection for a back disorder; 
service connection for a right leg disorder; and service 
connection for a left leg disorder.  He perfected a timely 
appeal to that decision.  

The issue of entitlement to service connection for a right 
thumb disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran does not have a current right hand disability 
that is related to an injury with fracture of the right index 
finger and scarring of the middle, ring, and index fingers in 
service.  Carpal tunnel syndrome was not manifest during 
service or within one year of separation.  

2.  A neck disability was not manifest during service; the 
veteran's current neck disorder is unrelated to service.  

3.  A back disorder was not manifest in service and is 
unrelated to service.  

4.  A right leg disorder was not manifest during service; the 
veteran's current right leg disorder is unrelated to service.  
Arthritis was not manifest within one year of separation from 
service.  

5.  A left leg disorder was not manifest during service; the 
veteran's current left leg disorder is unrelated to service.  
Arthritis was not manifest within one year of separation from 
service.  


CONCLUSIONS OF LAW

1.  Residuals of right hand injury with fracture of the right 
index finger and scarring of middle, ring, and index fingers 
were not incurred in or aggravated by service; an organic 
disease of the nervous system may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

2.  A neck disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  

3.  A back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  

4.  A right leg disorder was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

5.  A left leg disorder was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in November 2003 from the RO to the veteran 
which was issued prior to the RO decision in March 2004.  
Another letter was issued in March 2005.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claims and of herald VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
subsequently afforded VA compensation examinations in March 
2006 and June 2006.  In addition, the August 2005 SOC, the 
March 2006 SSOC, the October 2006 SSOC, and the March 2007 
SSOC provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

The Board notes that most of the veteran's service medical 
records are unavailable.  In November 2003, the AOJ received 
reports of the veteran's dental records and a copy of his 
enlistment examination.  At that time, the National Personnel 
Records Center (NPRC) indicated that no health records were 
available.  The Court has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for a right hand 
disorder, a neck disorder, a back disorder, a right leg 
disorder, and a left leg disorder, given that he has been 
provided all the criteria necessary for establishing service 
connection, and considering that the veteran is represented 
by a highly qualified attorney, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004).  To that extent that there has been any 
presumed prejudicial preadjudicative notice error, if any, it 
did not affect the essential fairness of the adjudication now 
on appeal.  


II.  Factual background.

Available service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's fingers, neck, back and legs.  

In 1981, the veteran filed a claim for service connection for 
crushed right hand.  Submitted in support of the claim was 
the report of accidental injury (VA Form 21-4176), dated in 
April 1981, wherein the veteran reported being in an accident 
in March 1980; he stated that he was working on a panel on an 
airplane and the UHT realigned and caught his hand in 
between.  

On the initial VA examination in November 1981, the veteran 
indicated that he was working on a jet in 1979 while on 
active duty, when his right hand was caught and 
hyperextended; he suffered a fractured index finger between 
the PIP joint and the distal joint.  The veteran indicated 
that he required two stitches in his right index finger and 4 
stitches in the mild finger for laceration associated with 
the accident.  His hand was in a cast for 3 weeks.  The 
veteran reported pain in the right hand during cold weather.  
X-ray study of the right hand noted a little bit of 
irregularity on the ulnar side of the proximal phalanx of the 
thumb near the proximal articular surface which could be 
related to old trauma.  Otherwise, the bones appeared 
unremarkable for his age.  The pertinent diagnosis was old 
fracture of the right index finger, no residual associated 
with old injury of the right hand, with past laceration of 
the right index finger, right middle finger, right ring 
finger, with no significant residuals.  

A September 2001 VA progress note indicates that the veteran 
was seen for evaluation as a new patient; the veteran 
reported that he developed neck and low back pain in the 
military loading ammunition; he then worked for a log home 
company and had additional strain on the neck and back 
running a chain saw and lifting logs, etc.  The veteran 
indicated that he does a lot of lifting.  The veteran 
reported occasional low back pain that radiates down into the 
legs.  The veteran also reported numbness and tingling in the 
hands when digging, shoveling and pitching hay.  It was noted 
that he had had some darkening of the skin on the legs.  The 
pertinent diagnoses were chronic neck pain, chronic back pain 
reportedly C1/2 and L4/5 disc disease, carpal tunnel 
syndrome, and chronic venous insufficiency.  The veteran was 
seen for a follow up evaluation in December 2003; at that 
time, the veteran indicated that his military records were 
lost but he had back injuries in service.  The diagnoses were 
carpal tunnel syndrome, chronic back pain, and venous 
insufficiency, not examined at this time.  

A VA outpatient treatment report, dated in December 2003, 
indicated that the veteran was seen for follow up evaluation 
of carpal tunnel syndrome and chronic back pain.  The veteran 
complained of throbbing and aching in his hand at night; he 
also complained of swelling.  He reported doing a lot of 
digging, shoveling, running a chain saw and other heavy 
labor.  It was noted that he had chronic back pain from 
degenerative disc disease.  The pertinent diagnoses were 
carpal tunnel syndrome, chronic back pain, and venous 
insufficiency, not examined at this time.  

Of record is a statement from the veteran's friend, J.C., 
dated in February 2005, indicating that he recalled seeing 
the veteran with a metal splint on his right hand.  The 
veteran told J.C. that the hand had been smashed by a 
hydraulic jenny.  J. C. indicated that the veteran also 
reported hitting his head, which has resulted in neck and 
back pain.  

Received in March 2005 were private treatment reports from 
Dr. Robert Hager.  The veteran was seen at the clinic on May 
17, 1984, at which time it was noted that the veteran had hit 
his right knee a few times jumping in and out of a forklift; 
however, on May 8, 1984, he was rolling a log along toward 
him, it went out of control and rolled over the right lateral 
knee.  The treatment reports reflect that the veteran 
continued to experience problems with the right knee.  The 
assessment was knee strain.  In June 1984, it was noted that 
the veteran injured his right index knuckle with a chisel.  
When seen in March 1987, it was noted that he had been 
skidding logs by hand.  His low back had been really bad.  It 
was also noted that the veteran was experiencing some pain 
down the left leg.  In November 1987, the veteran complained 
of numbness in the hands, back pain and neck pain.  In 
December 1987, the veteran complained of pain in the left arm 
and neck stiffness.  In October 1989, he reported tightness 
and soreness in the upper neck, mid back and lower back, as 
well as numbness in the hands.  On April 17, 1997, it was 
noted that the veteran was released from an auto accident.  
In June 1997, it was noted that his neck began hurting about 
a week ago and was getting worse; no injury was noted.  When 
seen in May 2000, it was noted that the veteran had been 
doing a lot of heavy and hard physical work, and his whole 
body was hurting.  The assessment included questionable 
carpal tunnel syndrome.  

Received in October 2005 were Private treatment reports dated 
from October 1999 to November 2002, reflecting treatment for 
chronic low back pain, carpal tunnel syndrome, chronic neck 
pain and intermittent right lower extremity pain.  

The veteran was afforded a VA examination in March 2006, at 
which time he reported a crushing injury to the right hand 
around 1978 or thereabouts.  The veteran stated that, 
following the injury, he presented to the dispensary, and his 
hand was x-rayed, irrigated, sutured and splinted.  The 
veteran reported pain to all five fingers across PIP joints.  
Associated symptoms due to the hand injury included 
stiffness, swelling, decreased grip, decreased fine dexterity 
and decreased sensation with numbness and tingling.  The 
examiner noted that the veteran claims right hand condition, 
with complaints of pain over PIP joints.  Electromyelogram 
previously done, showing carpal tunnel syndrome, explained 
complaints of numbness and tingling.  The examiner noted that 
review of active duty records found no evidence of an injury 
to the right hand in 1980 or earlier; document dated 
September 30, 1981 shows "crushed right hand residuals."  
X-ray study of the right hand in November 1981 noted a little 
bit of irregularity on the ulnar side of the proximal phalanx 
of the thumb near the proximal articular surface which could 
be related o old trauma; otherwise, bones appear unremarkable 
for age.  The examiner also noted that private medical 
records show that the veteran suffered an injury to the right 
index finger in 1984 and has been diagnosed with carpal 
tunnel syndrome.  The examiner opined that, based on his 
claims folder, it is less likely as not that the current hand 
condition occurred during active duty.  

In June 2006, the veteran's claims folder was referred to a 
VA examiner for review and medical opinion.  The examiner 
noted that the service medical records were unavailable.  He 
noted that the first documentation of back, neck and leg 
problems was in March 1987, years after the veteran's 
discharge from service.  The examiner stated that, based on 
documentation of record and VA treatment records, the 
etiology of the spine complaints is more likely than not 
associated with the diagnosed degenerative disk disease 
secondary to years of hard physical labor.  He noted that 
there was documentation of trauma to the lateral aspect of 
the right leg in 1984; however, there was no documentation of 
injury to, treatment of, or a diagnosed condition of the left 
leg.  The examiner stated that the leg conditions are more 
likely than not related to radiculopathy and neuropathy 
secondary to degenerative disc disease of the lumbar spine, 
and associated symptoms secondary to bilateral venous 
insufficiency to the lower extremities.  In addition, it is 
more likely than not that osteoarthritis of the knee joints 
secondary to years of hard physical labor is also a co-
factor.  


III.  Legal Analysis.

In this case, the Board acknowledges that, unfortunately, the 
veteran's complete service medical records could not be 
obtained from the National Personnel Records Center (NPRC).  
Under the circumstances, the Board recognizes its heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt in cases where records are 
unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  
In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
competent evidence of a nexus between the present disability 
and the postservice symptomatology.  38 C.F.R. § 3.303(b).  
Groves v. Peake 524 F. 3d 1306 (2008).  

In addition, the law provides that, where a veteran served 
ninety days or more of active service, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  Right hand disorder(other than the thumb).

On review of the evidence pertaining to this claim, the Board 
has determined that service connection for residuals of a 
right hand injury (other than the thumb) is not warranted.  
In this regard, the Board acknowledges that the veteran 
received treatment for an injured right hand in service.  
However, the disability of which he currently complains is 
manifested by pain and numbness in the fingers of the right 
hand.  The Board additionally notes that the veteran's first 
report of pain in his right hand dates to June 1984, after 
injuring his right index finger and knuckles with a chisel.  
With respect to the veteran's complaints of numbness of the 
right hand, the medical evidence of record indicates that 
those symptoms are related to carpal tunnel syndrome as 
opposed to any right hand injury in service.  There is no 
reliable indication that any current right hand disability is 
related to any incident of the veteran's military service.  

It is noteworthy that, following a VA examiner in March 2006, 
a VA examiner opined that it is less likely as not that the 
current hand condition occurred during active duty.  
Furthermore, there is no competent evidence of an organic 
disease of the nervous system within one year of separation.  

The Board has considered the veteran's statements that a 
right hand disability is the result of an injury incurred in 
service.  However, as a layperson, he is not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The most probative evidence, consisting of the 
veteran's statements for treatment purposes establishes a 
remote post-service onset, rather than an in-service onset.  

To the extent that the veteran may assert that he has had a 
right hand disability since service, the Board finds the 
opinion to be unconvincing.  Continuity of symptomatology is 
required where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity is not adequately 
supported, then a showing of chronicity after discharge is 
required to support the claim." 38 C.F.R. § 3.303(b) (1992).  
The regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 
(1991).  However, the Court has noted that in a merits 
context the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488 (1997).  In this case, there is no competent 
evidence of treatment for a right hand disability consisting 
of pain and numbness, and the more probative evidence clearly 
establishes a remote post service onset.  The Board concludes 
that any assertion of continuity of symptoms is unsupported 
and not believable.  

In view of the above discussion, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a right hand 
disability.  


B.  Neck and back disorders.

After careful review of the evidentiary record, the Board 
finds that service connection is not warranted for neck and 
back disorders.  While the veteran maintains that he 
sustained neck and back injuries, to include when he hit his 
head in service, the first objective clinical documentation 
of the onset of a back disorder was in May 1984, and 
documentation of a neck disorder was in March 1987, years 
after service separation.  These records indicate that the 
veteran began receiving treatment for neck and back problems 
following work related falls in July 1987 and a motor vehicle 
accident in January 1997.  In addition, there is no competent 
evidence indicating that there is a relationship between the 
veteran's back and neck disorders and active service.

Moreover, the Board notes that the June 2006 examiner 
concluded that the veteran's spine complaints is more likely 
than not associated with the diagnosed degenerative disc 
disease secondary to years of hard physical labor.  In sum, 
the evidence demonstrates a remote onset of the claimed 
disabilities.  

The Board has considered the veteran's contentions that his 
chronic neck and back disorders are due to service.  However, 
as a layperson, the veteran is not competent to render an 
opinion on a matter involving medical knowledge, such as 
diagnosis or etiology.  See, Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Based upon his initial history when first 
treated post service, the Board finds his assertion of 
inservice injury to be not credible.  Furthermore, when he 
filed his original claim for service connection, such claim 
was silent for neck and back disabilities.  His silence, when 
otherwise affirmatively speaking, constitutes negative 
evidence.  Therefore, the preponderance of the evidence is 
against the claim, and service connection for back and neck 
disorders is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the veteran's claims for 
service connection for back and neck disorders.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107.  

C.  S/C right and left leg disorders.

After careful review of the evidentiary record, the Board 
finds that service connection is not warranted for a 
bilateral leg disorder.  Significantly, the service medical 
records that are available do not support a conclusion that 
chronic disabilities affecting the veteran's right and left 
legs became manifested during service.  In fact, the first 
objective clinical documentation of the onset of a right leg 
disorder was in May 1984 when he suffered a work related 
injury, several years following the veteran's discharge from 
service.  Moreover, there is no reliable evidence in the 
record to suggest a nexus between the veteran's right and 
left leg conditions and his active service.  

Rather, following a review of the veteran's claims folder in 
June 2006, a VA examiner concluded that the leg conditions 
are more likely than not related to radiculopathy and 
neuropathy secondary to degenerative disc disease of the 
lumbar spine, and associated symptoms secondary to bilateral 
venous insufficiency to the lower extremities.  In addition, 
it is more likely than not that osteoarthritis of the knee 
joints secondary to years of hard physical labor is also a 
co-factor.  

The Board has considered the veteran's contentions that his 
right and left leg disorders are due to service.  However, as 
a layperson, the veteran is not competent to render an 
opinion on a matter involving medical knowledge, such as 
diagnosis or etiology.  See, Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the preponderance of the 
evidence is against the claim, and service connection for 
right and left leg disorders is not warranted.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

In sum, there is no competent evidence of a nexus between the 
veteran's currently diagnosed right and left disorders and 
service.  Without such evidence service connection cannot be 
granted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Accordingly, the 
claim for service connection for right and left leg disorders 
disability is denied.  

ORDER

Service connection for residuals of a right hand injury with 
fracture of the right index finger and scarring of the 
middle, ring, and index fingers is denied.  

Service connection for a neck disorder is denied.  

Service connection for a back disorder is denied.  

Service connection for a right leg disorder is denied.  

Service connection for a left leg disorder is denied.  


REMAND

The Board notes that the Veterans Claims Assistance Act 
(VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), requires that VA afford 
a veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (d).  

The veteran reported suffering a crushing injury to his right 
hand while working on a jet in service in 1979.  Report of 
accidental injury (VA Form 21-4176), dated in April 1981, 
wherein the veteran reported being in an accident in March 
1980; he stated that he was working on a panel on an airplane 
and the UHT realigned and caught his hand in between.  

In a statement dated in February 2005, a military buddy 
indicated that he recalled seeing the veteran with a metal 
splint on his right hand.  The veteran told J.C. that the 
hand had been smashed by a hydraulic jenny.  J. C.  

Post service medical records show that the veteran has been 
receiving treatment for a right hand condition.  
Additionally, on the occasion of the VA examination in March 
2006, the examiner noted that an X-ray study of the right 
hand in November 1981 noted a little bit of irregularity on 
the ulnar side of the proximal phalanx of the thumb near the 
proximal articular surface which could be related to old 
trauma.  

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical 
examination or obtain a medical opinion if the record 
including lay or medical evidence contains competent evidence 
of a disability that may be associated with an event, injury, 
or disease that occurred in service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c) (4) (2007).  In this appeal, there 
is no medical opinion addressing the question of whether 
there exists a medical relationship, if any, between service 
and the veteran's current right thumb disability; such a 
medical opinion would be helpful in resolving this claim.  
See 38 U.S.C.A. § 5103A (d) (2) (West 2002); 38 C.F.R. 
§ 3.159(c) (4) (2007); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  An examination is needed in order to obtain 
an informed opinion as to the relationship between a current 
right thumb disability and service.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current right 
thumb disorder.  If any current right 
thumb disability is diagnosed, then 
examiner is requested to state whether it 
is at least as likely as not that such a 
disorder is causally related to active 
service.  The examiner is also requested 
to provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

2.  After the development requested above 
has been completed to the extent 
possible, re-adjudicate the claim for 
service connection for a right thumb 
disability.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


